Citation Nr: 1046227	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused 
by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed hearing loss is 
causally related to his military service.  Specifically, he has 
reported that he was exposed to Howitzer gunfire noise without 
hearing protection during service, which subsequently resulted in 
hearing loss.  See February 2005 statement and June 2005 VA 
examination report.  In this regard, the Veteran has stated that 
his hearing has continued to deteriorate since his time in 
service.  See June 2005 VA examination report.  The Veteran's DD-
214 indicates that his military occupational specialty (MOS) 
during service was as a gunner in the Howitzer battery unit.  
Additionally, at the outset, the Board notes that service 
connection is already in effect for the Veteran's tinnitus.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, as discussed below, because there is 
no competent evidence showing that the Veteran's hearing loss was 
manifest to a degree of 10 percent or more during the first year 
following separation from service, service connection on a 
presumptive basis is not warranted in this case.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are devoid of evidence of 
treatment for, or complaints of, hearing loss, and his December 
1970 separation examination did not reveal hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385 (2009).   
Significantly, however, his separation examination did reveal a 
slight loss in hearing acuity as compared with his June 1968 pre-
induction hearing examination.  

Post-service, in January 2005 the Veteran sought private 
treatment for his hearing loss at the Physicians Hearing Center 
when he was diagnosed with mild to moderately severe 
sensorineural hearing loss bilaterally.  A graph of the January 
2005 audiogram has been associated with the claims file; however, 
these results are in graph form only and may not be interpreted 
by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Significantly, 
however, the January 2005 private doctor did not provide an 
opinion as to the etiology of any hearing loss present.  

In June 2005, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that she had reviewed the Veteran's claims 
file, noting that the Veteran's service treatment records 
revealed hearing within normal limits upon both enlistment and 
separation.  The examiner also noted the Veteran's report that 
his bilateral hearing loss began during service and has continued 
to deteriorate since, as well as his reports of unprotected 
exposure to Howitzer gunfire noise during service.  Finally, the 
examiner noted that the Veteran had a positive history of post-
service occupational noise exposure with hearing protection, as 
well as post-service recreational exposure to hunting noise with 
occasional hearing protection.  Audiological testing conducted at 
that time revealed that the Veteran had bilateral hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385 (2009).  
Based on these results, the examiner diagnosed the Veteran with 
normal sloping to moderately severe sensorineural hearing loss 
bilaterally.  The examiner then provided the opinion that the 
Veteran's present hearing loss was not related to acoustic trauma 
incurred during service.  In support of this opinion, the 
examiner pointed to the fact that the Veteran's service treatment 
records were negative for hearing loss, stating that noise-
induced hearing loss occurs at the time of exposure, not after 
the noise has ceased.  Significantly, however, the examiner made 
no mention of the fact that the Veteran had a decrease in hearing 
acuity during service.  

In compliance with the Board's March 2010 request for a Veterans 
Health Administration (VHA) medical opinion, in May 2010, a 
specialist opinion regarding the etiology of the Veteran's 
hearing loss was obtained.  At the outset, the VHA audiologist 
reported that he had reviewed the Veteran's claims file and had 
carefully compared the results of his pre-induction audiometric 
examination in June 1968 and his separation audiometric 
examination in December 1970, noting that the Veteran had a 25 
decibel decrease in hearing sensitivity at 6000 Hertz during this 
time period.  In this regard, the examiner stated that, although 
the Veteran had hearing within normal limits at the time of his 
separation physical, the decrease of 25 decibels in both ears in 
the high frequency region of hearing was significant.  The 
audiologist then provided the opinion that, given the Veteran's 
decrease in hearing in the high frequencies of both ears during 
service and his MOS, he likely sustained auditory damage in both 
ears during service.  As such, the VHA audiologist concluded that 
it was at least as likely as not that the Veteran's current 
hearing loss resulted from his military service.   

As noted above, the Board must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's bilateral hearing loss was 
caused by his in-service noise exposure.  In making this 
determination, the Board notes that the Veteran is competent to 
report the symptoms of hearing loss.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009). Competent testimony is limited to that which the 
witness has actually observed and is within the realm of his 
personal knowledge.  Such knowledge comes to a witness through 
use of his senses-that which is heard, felt, seen, smelled, or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within 
the Veteran's realm of personal knowledge whether he has 
difficulty hearing.  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting his exposure to noise during service.  
His records are internally consistent, and it is plausible that 
he had significant exposure to noise while in service, especially 
given his MOS as a gunner in the Howitzer battery unit.  As such, 
the Board finds that the Veteran's statements are credible and 
probative, and add weight to the overall claim.  See Struck v. 
Brown, 9 Vet. App. 145, 155-156 (1996).  

Further, after carefully reviewing the Veteran's claims file, the 
May 2010 VHA audiologist provided the opinion that the Veteran 
likely sustained auditory damage in both ears during service, and 
that it was at least as likely as not that his current hearing 
loss resulted from his military service.  In this regard, the 
audiologist found it significant that the Veteran's service 
treatment revealed decreased hearing acuity in the high 
frequencies of both ears during service.  The Board finds the 
medical opinions of the May 2010 VHA audiologist to be probative 
as to the etiology of the Veteran's hearing loss.  

The Board acknowledges the June 2005 VA examiner's opinion that 
the Veteran's current hearing loss was not related to acoustic 
trauma incurred during service.  Significantly, however, the VA 
examiner appears to have relied solely on the fact that the 
Veteran's service treatment records showed hearing within normal 
limits, and failed to consider the other evidence of record, 
which revealed some hearing loss and decreased hearing acuity 
during service.  As such, the June 2005 VA examiner's opinion is 
of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's reports, but instead 
relied on the service medical records to provide a negative 
opinion); see also Kowalski v. Nicholson, 19 Vet.App. 171, 179 
(2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and 
Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is 
not bound to accept medical opinions that are based upon an 
inaccurate factual background); see also Kowalski v. Nicholson, 
19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) 
(stating that the Board is not bound to accept medical opinions 
that are based upon an inaccurate factual background).  

Therefore, the Veteran meets all three elements required for 
service connection for bilateral hearing loss.  He currently has 
hearing loss in accordance with VA standards.  See 38 C.F.R. § 
3.385.  Additionally, he has consistently reported the incidents 
in service that caused this condition, as well as a continuity of 
symptomatology since service, as is evidenced by his statements 
and the June 2005 VA examination report, and which is further 
bolstered by his in-service duty assignment as a gunner in the 
Howitzer battery unit.  Finally, the May 2010 VHA audiologist has 
attributed the Veteran's hearing loss to his time in service, 
thereby providing the necessary nexus between the claimed in-
service injury and the present disability.  Accordingly, applying 
the benefit of the doubt doctrine, the 



doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102.  Therefore, the Veteran's claim for service connection 
for bilateral hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
P.M. DILOERNZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


